DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Rejection of Claim(s) 1, 4-5, 7-17 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Kiso (US 6796427) has been withdrawn in light of applicants amendments.
Rejection of Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiso.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 2011/0150723) in view of Dietz (US 6937330). 
Regarding claim 1, Fujimoto teaches a box (10) defining an inner cavity, and a surface (13) configured to receive ink and/or a label thereon, the surface being outside of the inner cavity, a lid (20) operatively connected to the box, the lid (20) opening and closing access to the inner cavity; a shield (think-film layer) having a transparent plate body, the shield for being applied against and cover the surface (13) of the box, the shield being connected directly to the lid. (Refer to Figures 2 and 3)
Fujimoto fails to teach complementary connectors for the shield to be held against the surface of the box and the complementary connectors selected from living hinge, snap-fit connections, latches, hinges, clips, catches, interlockings, slidings, grabber and/or grooves.
Dietz teaches a optical cuvette cartridge comprising multiple transparent layers to be held together by complimentary connectors (26 and 28).  (Refer to Figure 1)  Dietz further teaches the complementary connectors for the shield to be held against the surface of the box and the complementary connectors (26 and 28) selected from living hinge, snap-fit connections, latches, hinges, clips, catches, interlockings, slidings, grabber and/or grooves.  

It would have been obvious to one having oridinary skill in the art to provide the shield with complimentary connectors in order to be securely held to the surface of the box.
Regarding claim 4, the shield and the lid are monoblock.  (Refer to Figure 3)
Regarding claim 5, the shield and the lid are made of different materials or made of a same material.  (Refer to paragraphs [0026-0027])
Regarding claim 6, the shield is pivotally connected to the lid.  This limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 2) from that of the prior art. Since claim 2, etc. are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. This recited process or intended use limitation is accorded no patentable weight to an apparatus. Process limitations are not germane to patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 7, the shield is rigidly connected to the lid.  (Refer to Figures 2 and 3)
Regarding claim 8, an angle between the shield and the lid is sharper than an angle between a top of the box and the surface of the box against which the shield is applied. (Refer to Figures 2 and 3)
Regarding claim 9, the surface (13) of the box against which the shield is applied is a slanted surface.  (Refer to Figures 2 and 3)
Regarding claim 12, the complementary connectors are located at least between the shield and the box. (Refer to Figures 2 and 3)
Regarding claim 14, the shield defines a pocket configured to receive a label or tag.
Regarding claim 15, a label or tag to be protected by the shield.  (Refer to Figures 2 and 2)
Regarding claim 16, the tag includes an electronic chip for wireless communication.  
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 29 are allowed.
Regarding claim 17, The closest prior art fails to teach the retaining fingers applying a force on the surface, whereby the retaining fingers are configured to retain a label against the surface; and complementary connectors for the retaining fingers to be held against the surface of the box 
Regarding claim 29, The closest prior art fails to teach a retaining frame forming a window free of material, the retaining frame projecting from the lid and for being applied against the surface of the box the retaining frame applying a force on the surface, whereby the retaining frame is configured to retain a label against the surface with the label visible through the window; and complementary connectors for the retaining frame to be held against the surface of the box.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7-17 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798